DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 02/14/22, with respect to claims 1 and 3-11 have been fully considered and are persuasive.  The rejection of claims 1 and 3-11 has been withdrawn. 
Terminal Disclaimer filed 02/14/22 has been approved.

Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record are U. S. Publication No. 2014/0046261 to Newman et al.; U. S. Publication No. 2002/0052546 to Frantz et al.; and U. S. Publication No. 2008/0132911 to Sobe none of the prior art alone or in combination teaches the limitations of the independent claim specifically “the housing includes a power supply and a power switch in in communication with the power supply; a magnetic field generator contained within the distal portion of the housing to produce a magnetic field, the magnetic field generator includes a coil electrically energized by the magnetic field generator to produce a magnetic field, the housing includes a grip to enclose the coil of the magnetic generator; and a tissue penetrating subassembly including a hub and a tissue penetrating medical device having a proximal end and a distal end, the hub detachably connected to the distal portion of the housing and the proximal end of tissue penetrating medical device extending proximally from the hub such that the proximal end of the tissue penetrating medical device is exposed to the magnetic field and the distal end of the tissue penetrating medical device is magnetized upon exposure of the proximal end of the tissue penetrating medical device by the magnetic field”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793